       Case 5:17-cv-04946-LHK Document 72 Filed 11/29/18 Page 1 of 7



1    LAW OFFICES OF CHRISTIAN J. GARRIS
     CHRISTIAN J. GARRIS SBN 175808
2    633 West Fifth Street, 28th Floor
     Los Angeles, California 90071
3    Telephone: (213) 624-2900
     Facsimile: (213) 624-2901
4    Email: cjg@christiangarris.com
5    Attorneys for Plaintiff
6

7

8                       UNITED STATES DISTRICT COURT
9                   NORTHERN DISTRICT OF CALIFORNIA
10

11   CAROL MEYERS, an individual,             Case No. CV17-04946
12                      Plaintiff,            COMPLAINT FOR:
13         vs.                                BREACH OF PLAN (RECOVERY
                                              OF PLAN BENEFITS)
14 KAISER FOUNDATION HEALTH
   PLAN, INC., and DOES 1-10,
15 inclusive;

16                      Defendants.
17

18         1.     CAROL MEYERS (“Plaintiff”) complains and alleges:
19

20                         INTRODUCTORY ALLEGATIONS
21         2.     This Court’s jurisdiction is invoked pursuant to 29 U.S.C. § 1132(e).
22   Plaintiff’s claims arise under the Employee Retirement Income Security Act of
23   1974 (“ERISA”), 29 U.S.C. § 1001, et seq. Alternatively, Plaintiff’s claims arise
24   in part under ERISA and in part under state law claims falling within the pendent
25   or supplemental jurisdiction of this Court, deriving from a common nucleus of
26   operative facts.
27         3.     Venue is properly within the Central District of California pursuant to
28   29 U.S.C. § 1132(e)(2), because the acts complained of have occurred within this


                                      Complaint—Revised
                                                                          Case 5:17-cv-04946-LHK Document 72 Filed 11/29/18 Page 2 of 7



                                                                   1    District, because the breach took place within this district, and because the ends of
                                                                   2    justice so require.
                                                                   3          4.     This action seeks damages for the denial of health insurance benefits
                                                                   4    under a group health insurance plan (“the Plan”) established and funded by
                                                                   5    Defendants under which Plaintiff is a plan participant. The Group Number is
                                                                   6    33572.
                                                                   7          5.     Plaintiff seeks benefits, attorneys’ fees and costs, and other
                                                                   8    appropriate relief for the improper, erroneous, and illegal denial of health benefits
                                                                   9    owed to Plaintiff, as a participant and beneficiary of the Plan.
                                                                   10         6.     At all relevant times, the Plan was an employee welfare benefit plan
                                                                   11   that provided Plaintiff with HMO health insurance coverage. The Plan that is the
law offices of christian j. garris




                                                                   12   subject of this action is and was an employee welfare benefit plan within the
                               633 west fifth street, 28th floor
                                los angeles, california 90071




                                                                   13   meaning of 29 U.S.C. § 1002(1) sponsored by and established for the purpose of
                                     fax 213.624.2901
                                      tel 213.624.2900




                                                                   14   providing peace of mind and security to its participants.
                                                                   15

                                                                   16                   THE PARTIES AND THEIR RELATIONSHIPS
                                                                   17         7.     CAROL MEYERS (“Plaintiff”) is, and at all times herein mentioned
                                                                   18   was, a resident and citizen of the County of Santa Clara, State of California. She is
                                                                   19   the mother and guardian of her minor daughter A.M.
                                                                   20         8.     KAISER FOUNDATION HEALTH PLAN, INC. (“Kaiser”) is the
                                                                   21   insurer and administrator of the benefit program at issue herein. Kaiser is an
                                                                   22   insurance company authorized and licensed to conduct, and is indeed conducting,
                                                                   23   the business of insurance in the State of California. Plaintiff is informed and
                                                                   24   believes, and thereon alleges, that Kaiser is a corporation domiciled in State of
                                                                   25   California and is regulated by the California Department of Managed Health Care.
                                                                   26         9.     The true names and capacities, whether individual, corporate,
                                                                   27   associate, or otherwise, of Defendants Does 1 through 10, inclusive, are unknown
                                                                   28   to Plaintiff, who therefore sues said Defendants by such fictitious names. Plaintiff
                                                                                                                ⎯ 2 ⎯
                                                                                                         Complaint—Revised
                                                                          Case 5:17-cv-04946-LHK Document 72 Filed 11/29/18 Page 3 of 7



                                                                   1    is informed and believes and thereon alleges that each of Defendants designated
                                                                   2    herein as a Doe is legally responsible in some manner for the events and
                                                                   3    happenings referred to herein and legally caused injury and damages proximately
                                                                   4    to Plaintiff. Plaintiff will seek leave of this Court to amend this Complaint to
                                                                   5    insert their true names and capacities in place of and instead of the fictitious names
                                                                   6    when they become known to Plaintiff.
                                                                   7          10.    Defendants’ conduct described herein was undertaken by the
                                                                   8    corporate Defendants’ officers and managing agents, identified herein as Does 1
                                                                   9    through 10, who were and are responsible for claims supervision and operations,
                                                                   10   underwriting, communications, and decision making. The aforesaid conduct of
                                                                   11   these managing agents and individuals was therefore undertaken on behalf of
law offices of christian j. garris




                                                                   12   Defendants. Defendants had advance knowledge of the actions and conduct of
                               633 west fifth street, 28th floor
                                los angeles, california 90071




                                                                   13   these individuals whose actions and conduct were ratified, authorized, and
                                     fax 213.624.2901
                                      tel 213.624.2900




                                                                   14   approved by managing agents whose precise identities are unknown to Plaintiff at
                                                                   15   this time and are therefore identified and designated herein as Does 1 through 10,
                                                                   16   inclusive.
                                                                   17         11.    At all times herein mentioned, unless otherwise specified, Defendants
                                                                   18   and Does 1 through 10 were the agents and employees of each other, and were at
                                                                   19   all times acting within the purpose and scope of said agency and employment, and
                                                                   20   each such Defendant has ratified and approved the acts of his agent.
                                                                   21

                                                                   22                             FACTUAL BACKGROUND
                                                                   23         12.    The Plan promises to provide reimbursement for medical expenses
                                                                   24   incurred by plan participants and their dependents, subject to terms and conditions
                                                                   25   set forth in the Plan documents.
                                                                   26         13.    Plaintiff and her daughter have been at all relevant times herein
                                                                   27   participants and beneficiaries in the Plan.
                                                                   28         14.    All of the medical expenses incurred that are at issue in this action
                                                                                                                ⎯ 3 ⎯
                                                                                                           Complaint—Revised
                                                                          Case 5:17-cv-04946-LHK Document 72 Filed 11/29/18 Page 4 of 7



                                                                   1    were covered and medically necessary under the terms of the Plan and applicable
                                                                   2    law.
                                                                   3           15.    Plaintiff and her daughter are eligible for benefits under the Plan.
                                                                   4           16.    The Plan is administered by Kaiser.
                                                                   5           17.    Plaintiff and her daughter are fully covered under the Plan, and there
                                                                   6    are no eligibility issues.
                                                                   7           18.    All medically-necessary medical care is covered under the Plan.
                                                                   8           19.    Plaintiff’s daughter’s physicians determined that she required acute
                                                                   9    care in a residential facility due to severe medical issues from which she was
                                                                   10   suffering.
                                                                   11          20.    Plaintiff’s daughter attempted suicide in 2015.
law offices of christian j. garris




                                                                   12          21.    Plaintiff’s daughter was involuntarily hospitalized under section 5150
                               633 west fifth street, 28th floor
                                los angeles, california 90071




                                                                   13   on several occasions with Social Services oversight.
                                     fax 213.624.2901
                                      tel 213.624.2900




                                                                   14          22.    Plaintiff’s daughter was certified by doctors as a “danger to others”
                                                                   15   and “gravely disabled.”
                                                                   16          23.    Plaintiff’s daughter was violent towards her parents and others, with
                                                                   17   the police department visiting the home on several occasions.
                                                                   18          24.    Plaintiff’s daughter was admitted to Fremont Hospital and discharged
                                                                   19   on or about October 16, 2015. Plaintiff’s daughter was admitted to Fremont
                                                                   20   Hospital and discharged on or about October 28, 2015.
                                                                   21          25.    Plaintiff’s daughter was involuntarily hospitalized on four occasions
                                                                   22   prior to being diagnosed with autism in or about April 2016.
                                                                   23          26.    Plaintiff sought treatment for her daughter within Defendants’
                                                                   24   network, but was advised that there were no residential treatment facilities in
                                                                   25   Defendants’ network.
                                                                   26          27.    Plaintiff’s daughter was released from a section 5150 hold at a
                                                                   27   hospital and transferred by the hospital to a residential treatment facility.
                                                                   28          28.    Plaintiff sought authorization for “Seven Stars,” the facility in
                                                                                                                ⎯ 4 ⎯
                                                                                                          Complaint—Revised
                                                                          Case 5:17-cv-04946-LHK Document 72 Filed 11/29/18 Page 5 of 7



                                                                   1    question.
                                                                   2            29.   Defendants refused to pay for the facility.
                                                                   3            30.   Plaintiff timely appealed the failure to pay the claims, and Defendants
                                                                   4    rejected appeal.
                                                                   5            31.   Defendants rejected the appeal and refused to make any payments, all
                                                                   6    in violation of the terms of the Plan.
                                                                   7            32.   Plaintiff incurred over $65,000 in covered medical expenses that were
                                                                   8    not reimbursed.
                                                                   9

                                                                   10                                FIRST CAUSE OF ACTION
                                                                   11          FOR BREACH OF PLAN AND RECOVERY OF PLAN BENEFITS
law offices of christian j. garris




                                                                   12                                 (Against All Defendants)
                               633 west fifth street, 28th floor
                                los angeles, california 90071




                                                                   13            33. The allegations contained in all previous paragraphs are incorporated
                                     fax 213.624.2901
                                      tel 213.624.2900




                                                                   14    herein by reference as though set forth in full.
                                                                   15           34.   The Plan promises to provide reimbursement for medical expenses
                                                                   16   incurred by plan participants and their dependents, subject to terms and conditions
                                                                   17   set forth in the Plan documents.
                                                                   18           35.   Plaintiff and her daughter have been at all relevant times herein
                                                                   19   participants and beneficiaries in the Plan.
                                                                   20           36.   All of the medical expenses incurred that are at issue in this action
                                                                   21   were covered and medically necessary under the terms of the Plan and applicable
                                                                   22   law.
                                                                   23           37.   Plaintiff and her daughter are eligible for benefits under the Plan.
                                                                   24           38.   The Plan is administered by Kaiser.
                                                                   25           39.   Plaintiff and her daughter are fully covered under the Plan, and there
                                                                   26   are no eligibility issues.
                                                                   27           40.   All medically-necessary medical care is covered under the Plan.
                                                                   28           41.   Plaintiff’s daughter’s physicians determined that she required acute
                                                                                                                 ⎯ 5 ⎯
                                                                                                           Complaint—Revised
                                                                          Case 5:17-cv-04946-LHK Document 72 Filed 11/29/18 Page 6 of 7



                                                                   1    care in a residential facility due to severe medical issues from which she was
                                                                   2    suffering.
                                                                   3          42.    Plaintiff’s daughter attempted suicide in 2015.
                                                                   4          43.    Plaintiff’s daughter was involuntarily hospitalized under section 5150
                                                                   5    on several occasions with Social Services oversight.
                                                                   6          44.    Plaintiff’s daughter was certified by doctors as a “danger to others”
                                                                   7    and “gravely disabled.”
                                                                   8          45.    Plaintiff’s daughter was violent towards her parents and others, with
                                                                   9    the police department visiting the home on several occasions.
                                                                   10         46.    Plaintiff’s daughter was admitted to Fremont Hospital and discharged
                                                                   11   on or about October 16, 2015. Plaintiff’s daughter was admitted to Fremont
law offices of christian j. garris




                                                                   12   Hospital and discharged on or about October 28, 2015.
                               633 west fifth street, 28th floor
                                los angeles, california 90071




                                                                   13         47.    Plaintiff’s daughter was involuntarily hospitalized on four occasions
                                     fax 213.624.2901
                                      tel 213.624.2900




                                                                   14   prior to being diagnosed with autism in or about April 2016.
                                                                   15         48.    Plaintiff sought treatment for her daughter within Defendants’
                                                                   16   network, but was advised that there were no residential treatment facilities in
                                                                   17   Defendants’ network.
                                                                   18         49.    Plaintiff’s daughter was released from a section 5150 hold at a
                                                                   19   hospital and transferred by the hospital to a residential treatment facility.
                                                                   20         50.    Plaintiff sought authorization for “Seven Stars,” the facility in
                                                                   21   question.
                                                                   22         51.    Defendants refused to pay for the facility.
                                                                   23         52.    Plaintiff timely appealed the failure to pay the claims, and Defendants
                                                                   24   rejected appeal.
                                                                   25         53.    Defendants rejected the appeal and refused to make any payments, all
                                                                   26   in violation of the terms of the Plan.
                                                                   27         54.    Plaintiff incurred over $65,000 in covered medical expenses that were
                                                                   28   not reimbursed.
                                                                                                                 ⎯ 6 ⎯
                                                                                                          Complaint—Revised
                                                                          Case 5:17-cv-04946-LHK Document 72 Filed 11/29/18 Page 7 of 7



                                                                   1          55.     Plaintiff appealed the decision under ERISA, which Defendants
                                                                   2    rejected.
                                                                   3          56.     The Plan calls for performance within the jurisdiction of the above-
                                                                   4    entitled Court.
                                                                   5          57.     Plaintiff has pursued and exhausted all administrative appeals, which
                                                                   6    the Plan and Defendants have denied.
                                                                   7          58.     Defendants’ denial was without just cause.
                                                                   8          59.     As a direct and proximate result of Defendants’ refusal to honor the
                                                                   9    terms of the Plan, Plaintiff has suffered contractual damages under the Plan and
                                                                   10   other incidental damages and out-of-pocket expenses, including attorney fees and
                                                                   11   costs, all in a sum to be determined at the time of trial.
law offices of christian j. garris




                                                                   12
                               633 west fifth street, 28th floor
                                los angeles, california 90071




                                                                   13                                 PRAYER FOR RELIEF
                                     fax 213.624.2901
                                      tel 213.624.2900




                                                                   14         WHEREFORE, Plaintiff prays for judgment as follows:
                                                                   15         1.      For benefits payable under the Plan to reimburse Plaintiff, a
                                                                   16   participant of the Plan, in the amount of the total of the medical bills incurred by
                                                                   17   Plaintiff plus interest and costs;
                                                                   18         2.      For reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §
                                                                   19   1132(g)(1);
                                                                   20         3.      For pre-judgment and post-judgment interest at the appropriate rate;
                                                                   21   and
                                                                   22         4.      For such other relief as the Court deems appropriate.
                                                                   23

                                                                   24

                                                                   25   Dated: November 29, 2018             LAW OFFICES OF CHRISTIAN J. GARRIS
                                                                   26
                                                                                                             By:_____________________________
                                                                   27                                             Christian J. Garris, Esq.
                                                                   28                                        Attorneys for Plaintiff
                                                                                                                   ⎯ 7 ⎯
                                                                                                             Complaint—Revised
